DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,741,506 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims 1-3 and 5-7 that the independent claim 1 includes the allowable subject matter of claim 21. Thus, claims 1-3 and 5-7 are now allowed.
Claims 8,9 and 11-15 are allowed for the same reasons indicated in Final Action on 03/22/2022. 
The Applicants file terminal disclaimer to come double patenting of claims 16-20, 22 and 23. Thus, claims 16-20, 22 and 23 are now allowed.

Allowable Subject Matter
Claims 1-3,5-9,11-20, 22 and 23 are allowed over prior art.
The following is an examiner' s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a structure comprising: “a second die bonded to the base die, the second die comprising: a third plurality of bond pads disposed at a lower surface of the second die, the third plurality of bond pads bonded to the first plurality of bond pads, and a second seal ring embedded in the second die, the second seal ring aligned to the keep out area of the base die” in combination of all of the limitations of claim 1. Claims 2,3 and 5-7 include all of the limitations of claim 1.
Regarding claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method, comprising: “wherein the second bond pad free region corresponds to a location of a seal ring of the second die” in combination of all of the limitations of claim 8. Claims 9,11-15 include all of the limitations of claim 8.
Regarding claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a device, comprising: “bond pads disposed at an upper surface of the first dielectric layer, the bond pads distributed across the upper surface of the first dielectric layer in a regular pattern except in a keep out zone of the first dielectric layer, the bond pads including a set of active bond pads and a set of dummy bond pads, each of the bond pads of the set of active bond pads electrically TSMP20172o86USo3Page 4 of 8coupled to the first interconnect structure by a corresponding metal via, the keep out zone free of the bond pads” in combination of all of the limitations of claim 16. Claims 17-20,22 and 23 include all of the limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKI H NGUYEN/Primary Examiner, Art Unit 2818